FOURTH DIVISION
                                  DILLARD, C. J.,
                               RAY, P. J. and SELF, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                     August 10, 2017




In the Court of Appeals of Georgia
 A17A1004. TURNER et al. v. NATIONAL COLLEGIATE SE-038
     STUDENT LOAN TRUST 2007-4.

      SELF, Judge.

      This appeal arises from a suit on a promissory note and the trial court’s grant

of summary judgment in favor of the lender. On appeal, the appellants, Bianca and

Wilbur Turner, assert that the trial court erred because: (1) the record failed to

establish a valid assignment of the note to the appellee, National Collegiate Student

Loan Trust 2007-4; and (2) an affidavit from Bianca Turner shows that she was not

properly served with the summons and complaint. We cannot reach the merits of

these claims, however, because the record before does not include documents critical

to the appeal.
      The notice of appeal in this case states that only certain listed items will be

included in the record, and that all other documents, which are not identified, should

be excluded. This is exactly opposite the manner prescribed for a notice of appeal by

OCGA § 5-6-37 (notices of appeal shall include “a designation of those portions of

the record to be omitted from the record on appeal”). Consequently, the record before

us is missing documents critical to appellate review of the trial court’s grant of

summary judgment: the affidavit of Bianca Turner stating where she resided at the

time of the allegedly defective service; the return of service for the complaint; and an

affidavit from a records custodian regarding the assignment of the loan.

      Georgia’s appellate courts have made it clear that where the record is
      incomplete as the result of an appellant’s failure to comply with the
      requirements of OCGA § 5-6-37, the order of the trial court will be
      affirmed. An affirmance is required under such circumstances because
      on appeal the burden is on the appellant, as the party alleging error, to
      show affirmatively from the record that such error occurred. When the
      appellant fails to meet that burden, we have no choice but to assume that
      the judgment complained of is correct and to therefore affirm the same.


(Citations and punctuation omitted.) Curry v. Miller, 328 Ga. App. 564, 565 (763

SE2d 489) (2014). In accordance with this well-established law, we too must assume




                                           2
that the record supports the trial court’s grant of summary judgment in favor of the

lender and affirm.

      Judgment affirmed. Dillard, C. J., and Ray, P. J., concur.




                                         3